[Cite as State v. Davis, 2022-Ohio-577.]


                                           COURT OF APPEALS
                                       DELAWARE COUNTY, OHIO
                                       FIFTH APPELLATE DISTRICT


    STATE OF OHIO                                  :   JUDGES:
                                                   :
                                                   :   Hon. William B. Hoffman, P.J.
           Plaintiff-Appellee                      :   Hon. John W. Wise, J.
                                                   :   Hon. Patricia A. Delaney, J.
    -vs-                                           :
                                                   :   Case No. 20CAA120052
                                                   :
    MICHAEL L. DAVIS                               :
                                                   :
                                                   :
           Defendant-Appellant                     :   OPINION


  CHARACTER OF PROCEEDING:                             Appeal from the Delaware County Court
                                                       of Common Pleas, Case No.
                                                       20CRI070428



  JUDGMENT:                                            AFFIRMED




  DATE OF JUDGMENT ENTRY:                              February 28, 2022




  APPEARANCES:


    For Plaintiff-Appellee:                            For Defendant-Appellant:

    MELISSA A. SCHIFFEL                                WILLIAM T. CRAMER
    DELAWARE CO. PROSECUTOR                            470 Olde Worthington Road, Ste. 200
    PAYTON ELIZABETH THOMPSON                          Westerville, OH 43082
    145 N. Union St., 3rd Floor
    Delaware, OH 43015
Delaware County, Case No. 20CAA120052                                                  2

Delaney, J.

       {¶1} Appellant Michael L. Davis appeals from the November 18, 2020 Judgment

Entry on Verdict and Sentence of the Delaware County Court of Common Pleas. Appellee

is the state of Ohio.

                        FACTS AND PROCEDURAL HISTORY

       {¶2} This case arose in the late-night hours of April 26, 2020 into the early

morning hours of April 27, 2020, while Deputy Colton Lybarger of the Delaware County

Sheriff’s Department was inside a Shell gas station in Sunbury. Lybarger noticed a black

Yukon pull up to the gas pumps. Lybarger observed the occupants “really moving

vigorously” inside the vehicle and it took them an unusually long time to get out of the

vehicle.

       {¶3}   Lybarger ran the vehicle’s license plate and discovered it was registered to

a different vehicle, a Honda. In the meantime, the male driver, appellant, exited the

vehicle and pumped gas while the female passenger remained seated in the vehicle.

       {¶4} Lybarger approached appellant, who said his name was “Larry.” Appellant

provided a social security number (SSN) but stated he did not have a driver’s license.

The SSN appellant provided came back to a “Larry,” but the photo did not match

appellant. Appellant spoke in a quiet voice and Lybarger repeatedly had to ask him to

speak up. Lybarger asked appellant if there was anything illegal in the vehicle, and

appellant said no.

       {¶5} As Lybarger spoke to appellant, Trooper Stephen of the Ohio State Highway

Patrol arrived on the scene. Stephen walked around the vehicle exterior and observed

a clear plastic baggy containing large rock-like white substances on the rear
Delaware County, Case No. 20CAA120052                                                   3

passenger floorboard. Stephen testified the material was easily visible from outside the

vehicle and he retrieved it.

       {¶6} Stephen and another trooper removed the female passenger from the

vehicle and searched further. Two smaller clear plastic baggies were also found, both

containing white rock-like substances. The smaller baggies were in the vehicle’s center

console, along with two glass pipes stuffed with “Chore Boys” and a makeshift pipe made

from a Coke can. Lybarger testified “Chore Boys” are used to filter crack cocaine during

smoking. The items found in the vehicle were photographed, seized, and submitted to

BCI for analysis, confirming the presence of cocaine.

       {¶7} Appellant denied knowledge of the contraband. His phone, however, was

next to one of the glass pipes found in the center console.

       {¶8} Appellant also claimed the Yukon wasn’t his and said he borrowed it from

an unnamed “buddy” whose phone number he provided to Lybarger. Calls to this number

went to voice mail. Lybarger did make contact later with someone at that number who

identified themselves as the owner of the Honda to which appellant’s license plate was

actually registered.

       {¶9} Lybarger seized appellant’s cell phone and obtained a search warrant for

its contents. Law enforcement found a Facebook account associated with appellant’s

name and date of birth. In that account, a Messenger conversation occurred on April 11

and April 12 regarding an agreement to purchase a 2004 GMC Yukon. The conversation

described the vehicle in detail, including the rear broken glass windshield, leather seats,

and six lug tires. The description of the 2004 GMC Yukon matched the vehicle involved

in the investigation at the Shell station.
Delaware County, Case No. 20CAA120052                                                      4

        {¶10} The conversation indicated the date of purchase was April 12. The buyer

and new registered owner, identified as “Mike Davis” in the conversation, stated that

although April 12 was Easter, he knew a notary who could notarize the transfer

documents. Two days later, though, appellant asked the seller to return to get the

signature notarized. There was no further communication from the seller in the Facebook

evidence.

        {¶11} Appellant was therefore not able to notarize the title transfer, and as of April

14, appellant was in possession of the Yukon’s title but he was unable to put it in his own

name.

        {¶12} The suspected controlled substances found in the Yukon were individually

weighed and analyzed and found to be 96.36 grams of cocaine, .77 grams of cocaine,

and 1.08 grams of cocaine. Collectively, the substances constituted over 98 grams of

cocaine, a Schedule II substance.

        {¶13} Appellant was charged by indictment with one count of trafficking in cocaine

in an amount equaling or exceeding 27 grams but less than 100 grams pursuant to R.C.

2925.03(A)(2), a felony of the first degree [Count I] and one count of possession of

cocaine in an amount equaling or exceeding 27 grams but less than 100 grams pursuant

to R.C. 2925.11(A), a felony of the first degree [Count II]. Count I was accompanied by

a forfeiture specification referencing $273 in cash, alleged to be proceeds derived from

or acquired through the commission of Count I.

        {¶14} On the day of trial, appellee dismissed Count I and proceeded to trial upon

Count II. Appellant was found guilty as charged and sentenced to an indefinite mandatory

prison term of 10 to 15 years.
Delaware County, Case No. 20CAA120052                                                    5

       {¶15} Appellant now appeals from the trial court’s Judgment Entry on Verdict and

Sentence dated November 18, 2020.

       {¶16} Appellant raises two assignments of error:

                              ASSIGNMENTS OF ERROR

       {¶17} “I. APPELLANT’S CONVICTION FOR POSSESSION OF COCAINE WAS

NOT SUPPORTED BY THE WEIGHT OF THE EVIDENCE.”

       {¶18} “II. APPELLANT’S DUE PROCESS RIGHT TO A FAIR TRIAL UNDER

THE FEDERAL AND STATE CONSTITUTIONS WAS VIOLATED BY A MISLEADING

JURY INSTRUCTION ON THE ISSUE OF CONSTRUCTIVE POSSESSION.”

                                        ANALYSIS

                                             I.

       {¶19} In his first assignment of error, appellant argues his conviction upon one

count of possession of cocaine is against the manifest weight of the evidence. We

disagree.

       {¶20} In determining whether a conviction is against the manifest weight of the

evidence, the court of appeals functions as the “thirteenth juror,” and after “reviewing the

entire record, weighs the evidence and all reasonable inferences, considers the credibility

of witnesses and determines whether in resolving conflicts in the evidence, the jury clearly

lost its way and created such a manifest miscarriage of justice that the conviction must

be overturned and a new trial ordered.” State v. Thompkins, 78 Ohio St.3d 380, 387,

1997-Ohio-52, 678 N.E.2d 541. Reversing a conviction as being against the manifest

weight of the evidence and ordering a new trial should be reserved for only the

“exceptional case in which the evidence weighs heavily against the conviction.” Id.
Delaware County, Case No. 20CAA120052                                                   6

       {¶21} Appellant was found guilty upon one count of possession of cocaine

pursuant to R.C. 2925.11(A), which states, “No person shall knowingly obtain, possess,

or use a controlled substance * * *.” Appellant does not contest that the substance at

issue was cocaine, or that the cocaine weighed in excess of 27 grams but less than 100

grams. R.C. 2925.11(C)(4)(e). Instead, appellant argues the jury could not reasonably

find him in knowing possession of the cocaine because he denied knowledge of it and his

DNA was not found on the plastic baggies; he claims the female passenger had the

opportunity to deposit the cocaine and paraphernalia in the vehicle and points out that

she had two tablets of methadone in her purse.

       {¶22} R.C. 2901.22(B) defines “knowingly” as follows:

                    A person acts knowingly, regardless of purpose, when the

             person is aware that the person's conduct will probably cause a

             certain result or will probably be of a certain nature. A person has

             knowledge of circumstances when the person is aware that such

             circumstances probably exist. When knowledge of the existence of a

             particular fact is an element of an offense, such knowledge is

             established if a person subjectively believes that there is a high

             probability of its existence and fails to make inquiry or acts with a

             conscious purpose to avoid learning the fact.

       {¶23} “Whether a person acts knowingly can only be determined, absent a

defendant's admission, from all the surrounding facts and circumstances, including the

doing of the act itself.” State v. Gross, 5th Dist. Coshocton No. 2019CA0010, 2019-Ohio-

5304, ¶ 14, citing State v. Huff, 145 Ohio App.3d 555, 563, 763 N.E.2d 695 (1st Dist.2001)
Delaware County, Case No. 20CAA120052                                                        7

(footnote omitted). Thus, “[t]he test for whether a defendant acted knowingly is a

subjective one, but it is decided on objective criteria.” Id., internal citations omitted.

       {¶24} Appellant’s argument overlooks the persuasive evidence that he knowingly

possessed the cocaine. “Possess” or “possession” means having control over a thing or

substance, but may not be inferred solely from mere access to the thing or substance

through ownership or occupation of the premises upon which the thing or substance is

found. R.C. 2925.01(K). Possession may be actual or constructive. State v. Butler, 42

Ohio St.3d 174, 176, 538 N.E.2d 98 (1989). To establish constructive possession, the

evidence must prove that the defendant was able to exercise dominion and control over

the contraband. State v. Wolery, 46 Ohio St.2d 316, 332, 348 N.E.2d 351 (1976).

Dominion and control may be proven by circumstantial evidence alone. State v. Trembly,

137 Ohio App.3d 134, 738 N.E.2d 93 (8th Dist. 2000). The jury could reasonably find the

Facebook evidence established appellant owned the Yukon and therefore had dominion

and control over the place where the contraband was found.

       {¶25} Circumstantial evidence that the defendant was located in very close

proximity to the contraband may show constructive possession. State v. Butler, supra;

State v. Morales, 5th Dist. Licking No. 2004 CA 68, 2005-Ohio-4714, ¶ 50. Appellant’s

phone was found next to one of the pipes in the console.

       {¶26} The presence of the female passenger does not prohibit the jury from

finding appellant constructively possessed the cocaine. Possession may be individual or

joint. Wolery, supra, 46 Ohio St.2d at 332. Multiple individuals may constructively possess

a particular item simultaneously. State v. Pitts, 4th Dist. Scioto No. 99 CA 2675, 2000-

Ohio-1986.
Delaware County, Case No. 20CAA120052                                                    8

       {¶27} The Supreme Court has held that knowledge of illegal goods on one's

property is sufficient to show constructive possession. State v. Hankerson, 70 Ohio St.2d

87, 91, 434 N.E.2d 1362 (1982), certiorari denied, 459 U.S. 870, 103 S.Ct. 155, 74

L.Ed.2d 130 (1982). The jury could infer appellant’s knowledge of the presence of the

contraband based upon his deceptive behaviors in his interaction with Lybarger; he lied

about his identity and ownership of the vehicle.

       {¶28} Upon our review of the record, we find appellee presented sufficient

evidence appellant exercised dominion and control over the cocaine.

       {¶29} Appellant exercised constructive possession over drugs discovered in the

vehicle because, in part, he was found in the car with the drugs. See, State v. Eden, 5th

Dist. Fairfield No. 2019 CA 00031, 2020-Ohio-2900, ¶ 34. The Facebook conversation

established appellant as the putative owner of the Yukon. Officers discovered cocaine in

two locations in his vehicle: the rear passenger floorboard and the console. See, State v.

Townsend, 2d Dist. Montgomery No. 18670, 2001 WL 959186, (Aug. 24, 2001) (“Although

mere presence in the vicinity of drugs does not prove dominion and control, readily

accessible drugs in close proximity to an accused may constitute sufficient circumstantial

evidence to support a finding of constructive possession.”), citing State v. Scalf, 126 Ohio

App.3d 614, 620, 710 N.E.2d 1206 (8th Dist.1998). One baggie was observed by Stephen

in plain sight, and all three baggies were located within appellant’s reach. See, State v.

Williams, 190 Ohio App.3d 645, 2010-Ohio-5259, 943 N.E.2d 1049, ¶ 15 (10th Dist.) (“The

cocaine and materials used to process crack cocaine were in plain sight once officers

entered the room.”); State v. Rampey, 5th Dist. No. 2004 CA 00102, 2006-Ohio-1383,

2006 WL 747603, ¶ 51 (holding that evidence is sufficient to prove knowing possession
Delaware County, Case No. 20CAA120052                                                    9

of cocaine where cocaine was found “in plain sight in [defendant's] truck after he was

arrested getting out of his truck”).

       {¶30} Some of the drugs were found in the center console of the vehicle, directly

next to the driver's seat where appellant had been seated. State v. Cauthon, 5th Dist.

Fairfield No. 18-CA-41, 2019-Ohio-1809, ¶ 17.

       {¶31} Further, paraphernalia found in close proximity to the cocaine—pipes for

smoking cocaine--support appellant's possession of the drugs. Eden, supra, 5th Dist.

Fairfield No. 2019 CA 00031, 2020-Ohio-2900, at ¶ 35.

       {¶32} We conclude a rational trier of fact could conclude beyond a reasonable

doubt that appellant constructively possessed the cocaine.

       {¶33} The jury heard the testimony of all of the witnesses which were subjected

to cross-examination. Thus, a rational basis exists in the record for the jury's decision.

Eden, supra, 5th Dist. Fairfield No. 2019 CA 00031, 2020-Ohio-2900, at ¶ 41.

       {¶34} Finally, we find that this is not an “‘exceptional case in which the evidence

weighs heavily against the conviction.’” State v. Thompkins, 78 Ohio St.3d 380, 386-387,

678 N.E.2d 541 (1997), quoting Martin, 20 Ohio App.3d at 175, 485 N.E.2d 717. Upon

careful consideration of the record in its entirety, we find appellee presented substantial

evidence which if believed, proves all the elements of the crime for which appellant was

convicted.

                                                II.

       {¶35} In his second assignment of error, appellant argues the trial court’s

instruction to the jury was “misleading” and violated his due process right to a fair trial.

We disagree.
Delaware County, Case No. 20CAA120052                                                    10

       {¶36} At trial, appellant objected to the following italicized portion of the jury

instructions:

                         * * * *.

                         Constructive possession exists when a person has dominion

                or control over an item or substance even if that item or substance is

                not in his or her actual possession. Where property is located in a

                vehicle or a portion of a vehicle that is under a person’s control,

                constructive possession can be established if that person knew

                about—that is, was aware of—the property’s presence in the vehicle

                or in that portion of the vehicle.

                         * * * *.

                         T. II, 255.

       {¶37} Appellant objected to the highlighted portion of the instruction and argued

that any reference to “vehicle” should be removed, but the trial court overruled the

objection. T. II, 228.

       {¶38} Jury instructions are within the sound discretion of the trial court, and the

court's decision will not be disturbed on appeal absent an abuse of discretion. State v.

DeMastry, 155 Ohio App.3d 110, 2003–Ohio–5588, 799 N.E.2d 229 (5th Dist.), ¶ 54,

internal citations omitted. Jury instructions must be reviewed as a whole. State v.

Coleman, 37 Ohio St.3d 286, 525 N.E.2d 792 (1988).

       {¶39} A trial court has broad discretion to decide how to fashion jury instructions,

but it must “fully and completely give the jury all instructions which are relevant and

necessary for the jury to weigh the evidence and discharge its duty as the fact finder.”
Delaware County, Case No. 20CAA120052                                                        11

State v. Lazzerini, 5th Dist. No. 2019CA00142, 2021-Ohio-1998, 173 N.E.3d 907, appeal

not allowed, 164 Ohio St.3d 1448, 2021-Ohio-3336, reconsideration denied, 165 Ohio

St.3d 1490, 2021-Ohio-4409, ¶ 92, citing State v. Price, 162 Ohio St.3d 609, 2020-Ohio-

4926, 166 N.E.3d 1155, ¶22. A reviewing court may not reverse a conviction in a criminal

case due to jury instructions unless it is clear the jury instructions constituted prejudicial

error. Id., citing State v. McKibbon, 1st Dist. Hamilton No. C-010145, 2002-Ohio-2041,

2002 WL 727009, ¶ 4, internal citation omitted. Pursuant to Crim. R. 52(A), “[a]ny error,

defect, irregularity, or variance which does not affect substantial rights shall be

disregarded.”

       {¶40} Appellant acknowledges the instruction given by the trial court “was

generally correct.” Brief, 6. He argues, though, that the instruction improperly suggests

that control over the vehicle equates to control over everything inside the vehicle.

       {¶41} Based upon our discussion of “knowingly” and “constructive possession”

above in appellant’s first assignment of error, we find the trial court’s cited jury instruction

is not erroneous and comports with the law of constructive possession. Appellant has not

presented any authority in support of his argument that the cited instruction is erroneous;

nor did he provide an alternative instruction. See, State v. Gilkey, 5th Dist. Licking No.

18-CA-103, 2019-Ohio-4417, ¶ 30.

       {¶42} Appellant argues the instruction impermissibly allows the jury to infer

constructive possession of the cocaine based solely upon appellant’s control of the

vehicle. We disagree with this reading and note the instruction permits the jury to find

constructive possession if the contraband is 1) located within a vehicle or portion of a

vehicle that was under appellant’s control, and 2) appellant knew of the presence of the
Delaware County, Case No. 20CAA120052                                                    12

contraband in the vehicle or in that portion of the vehicle. As appellee points out,

“[n]othing in the instruction relieved the jury of its burden of ultimately needing to find

constructive possession, which includes an instruction on dominion and control.” Brief,

5. We do not agree with appellant that the jury was permitted to find control of the vehicle

equated with control of the contraband.

       {¶43} In State v. Warren, 8th Dist. Cuyahoga No. 87726, 2006-Ohio-6415, appeal

not allowed, 113 Ohio St.3d 1513, 2007-Ohio-2208, 866 N.E.2d 512, the Eighth District

Court of Appeals rejected a similar argument. In that case, contraband was found in

Warren’s vehicle and he challenged the trial court’s instruction upon constructive

possession, arguing the jury was permitted to infer constructive possession of the

contraband from control of the vehicle. The Eighth District Court of Appeals disagreed

with Warren’s characterization of the instruction:

                     * * * *.

                     Warren argues that this instruction was flawed in that the trial

              court instructed that all that needed to be proved was that Warren

              had the ability to control “the premises.” Warren also states that

              knowledge and physical access to contraband are not enough to

              establish possession. He further claims that the instruction effectively

              established that the state was required only to prove dominion and

              control over the vehicle to establish possession.

                     We find no merit to Warren's argument. The trial court's

              instruction here substantially complies with that which this court has

              previously found permissible. See, e.g., State v. Felder, Cuyahoga
Delaware County, Case No. 20CAA120052                                                   13

              App. No. 87453, 2006-Ohio-5332; State v. Powell, Cuyahoga App.

              No. 82054, 2003-Ohio-4936; State v. Loper, Cuyahoga App. Nos.

              81297, 81400, 81878, 2003-Ohio-3213. Indeed, courts have

              recognized that constructive possession can be established by

              knowledge of an illegal substance or goods and the ability to exercise

              dominion or control over the substance or the premises on which the

              substance is found. See State v. Hankerson (1982), 70 Ohio St.2d

              87; Powell, supra; Loper, supra. We also note that when read in their

              entirety, the jury instructions also established that possession may

              not be inferred solely from mere access to the substance through

              ownership or occupation of the property in which the substance is

              found. Therefore, we reject Warren's claim that the jury instructions

              established that the ability to control the vehicle was all that was

              required to prove constructive possession.

                     * * * *.

                     State v. Warren, 8th Dist. Cuyahoga No. 87726, 2006-Ohio-

              6415, ¶ 28-29, appeal not allowed, 113 Ohio St.3d 1513, 2007-Ohio-

              2208, 866 N.E.2d 512.

       {¶44} Similarly, in the instant case, we find the trial court’s instruction properly

characterized the law and was not misleading to the jury. When read in the context of the

entire instruction, the cited portion did not lead the jury to an erroneous verdict.

       {¶45} Appellant’s second assignment of error is overruled.
Delaware County, Case No. 20CAA120052                                               14

                                   CONCLUSION

      {¶46} Appellant’s two assignments of error are overruled and the judgment of the

Delaware County Court of Common Pleas is affirmed.

By: Delaney, J.,

Hoffman, P.J. and

Wise, John, J., concur.